UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Emerging Markets Equity Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Tax Information 42 Investment Management Agreement Approval 47 Summary of Management Fee Evaluation by Independent Fee Consultant 51 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Emerging-markets equities returned -7.72% during the fund's 12-month reporting period ending October 31, 2011, based on the performance of the Morgan Stanley Capital International (MSCI) Emerging Markets Index.1 Emerging markets underperformed developed markets, as gauged by the 1.76% return of the MSCI World Index — a departure from the general trend of emerging markets' outperformance that has been in place for several years.2 Class A shares of the fund underperformed the MSCI Emerging Markets Index during the same time frame, with a return of -15.20%. Emerging markets, which tend to outperform when investors are embracing risk and lag when they grow more nervous, reflected the shifting sentiment that characterized the period. The MSCI Emerging Markets Index performed well on an absolute basis in the first six months of the period, returning 9.74%.3 During this time, investors were encouraged by an environment of improving global growth, strong corporate earnings and the accommodative policies of the world's major central banks. In the second half, however, the index returned -15.91% amid the acceleration of the European debt crisis, signs of slowing global growth and the sharp decline in investors' appetite for risk. The weakness in emerging-markets stocks wasn't entirely a result of the broader global investment environment. Investors also grew concerned about issues specific to the emerging economies, most notably slowing growth in China and India and the need for many emerging-markets central banks to raise interest rates in order to combat the growing threat of inflation. In addition, the strength in many emerging-markets currencies threatened to derail growth by making exporters' products more expensive for overseas buyers. Although these issues led to underperformance for emerging-markets equities in the past year, the category retains a substantial long-term performance advantage. In the 10-year period ended October 31, 2011, the MSCI Emerging Markets Index produced an average annual total return of 16.82%, compared with 4.54% for the MSCI World Index. In April 2011, the new management team took over portfolio management duties for the fund and adopted a different approach for the analysis and selection of security holdings. More than 5,000 equity analysts around the globe collectively cover over 10,000 securities to identify attractive investment candidates. Through the quality of these analysts' fundamental research, this process seeks to identify investments that may offer the potential for price appreciation. The investment process also takes into consideration various factors — both risk and return factors relative to the benchmark — and assists portfolio management in devising allocations among investable securities. Performance Attribution The fund's performance reflects the results of the two management teams. During the November 1, 2010 through May 9, 2011 time period, the positive impact of sector allocation (stemming largely from an underweight in financials)was offset by the negative effect of stock selection in this sector as well as the consumer staples and energy sectors in this interval.4 The fund's leading contributors within this time frame were the Russian natural gas stock Gazprom OAO and the Korean auto parts manufacturer Hyundai Mobis Co. Ltd., while its largest detractors were China Life Insurance Co. Ltd.* and the Brazilian energy stock OGX Petroleo e Gas Participacoes SA.* The fund also underperformed its benchmark through the end of the reporting period, with the primary cause of this underperformance stock selection within the financial sector, particularly in August. The most significant individual detractors included our overweight positions in the Chinese stocks Ping An Insurance (Group) Co. of China Ltd. and China Construction Bank Corp., and in the Korean stocks Samsung Securities Co., Ltd. and Samsung Card Co., Ltd. Chinese financials were hit by concerns about rising nonperforming loans and worries about how the slowing growth in the country's economy would impact its property market. Korean financial firms raised capital with a view to gaining regulatory approval to offer a broader range of services, and this impacted their near-term profitability and stock price performance. Financial firms' woes were not limited to China and Korea; our overweight positions in Polish bank Powszechna Kasa Oszczednosci Bank Polski SA and India's Axis Bank, Ltd. also generated a negative return for the fund. Although our positioning in the energy sector had a neutral impact on performance overall, our overweight position in the Chinese producer CNOOC Ltd. generated one of the largest losses in the portfolio. However, this was counterbalanced somewhat by our holding in PetroChina Co., Ltd., which outperformed many of its sector peers during the time it was held in the fund. On the plus side, our performance was aided by overweight positions in Chunghwa Telecom Co., Ltd. and Taiwan Semiconductor Manufacturing Co., Ltd. Chunghwa reported robust year-over-year revenue growth in the second quarter, boosted by its fixed-line business growth, while Taiwan Semiconductor benefited from analyst upgrades, improving sales prospects and an innovative new product offering. We also benefited from holding the Thailand-based convenience store operator C.P. All Public Company Ltd.,* which is not represented in the benchmark. The company generates most of its revenues from its domestic market, where it enjoys a dominant position and some immunity from the woes of developed markets and economic cycles. This, and the potential for earnings growth in a relatively unsaturated market, resulted in analyst upgrades — and strong price performance — during the time we held it in the fund. The fund also benefited from its overweight position in Indian motorcycle manufacturer Hero MotoCorp Ltd. The company reported strong sales growth and said that rising fuel costs and other pressures on consumers are working in its favor as some motorists shift to cheaper forms of transport. The company reported better-than-expected profits for the second quarter, and a number of analysts upgraded the stock. Positioning We believe that focusing on stock selection, rather than trying to assess transitory economic factors or short-term market movements, is the most effective way to add value over the long term. Thank you for your interest in DWS Emerging Markets Equity Fund. We look forward to the opportunity to communicate regularly with shareholders in the years ahead. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Emerging Markets Equity Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Thomas Voecking Jason E. Inzer Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. 2 The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 3 Absolute return is the return, expressed as a percentage, which an asset achieves over a certain period of time. 4"Underweight" means the fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means it holds a higher weighting. * Not held in the portfolio as of October 31, 2011. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -15.20% 13.62% 0.36% 12.93% Class B -15.88% 12.56% -0.56% 11.95% Class C -15.83% 12.66% -0.48% 12.01% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -20.08% 11.40% -0.82% 12.27% Class B (max 4.00% CDSC) -18.40% 12.03% -0.68% 11.95% Class C (max 1.00% CDSC) -15.83% 12.66% -0.48% 12.01% No Sales Charges Life of Institutional Class* Class S -15.00% 13.93% 0.59% 13.21% N/A Institutional Class -14.83% 14.11% N/A N/A -8.16% MSCI Emerging Markets Index+ -7.72% 23.23% 6.51% 16.82% -1.90% *Institutional Class commenced operations on March 3, 2008. Index returns began on February 29, 2008. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.75%, 2.69%, 2.58%, 1.55% and 1.32% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Emerging Markets Equity Fund — Class A [] MSCI Emerging Markets Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ $
